FILED
                            NOT FOR PUBLICATION                              MAY 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JILSCA OPPIER,                                   No. 08-72319

              Petitioner,                        Agency No. A096-362-881

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 8, 2013 **
                                Pasadena, California

Before: FERNANDEZ, RAWLINSON, and BYBEE, Circuit Judges.

       Petitioner Jilsca Oppier (Oppier), an Indonesian citizen, petitions for review

of a decision from the Board of Immigration Appeals (BIA) dismissing her asylum

application as untimely, and denying Oppier’s requests for withholding of removal

and Convention Against Torture (CAT) protection. Oppier contends that changed

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
circumstances excused the untimely filing of her asylum application, and that the

BIA’s denial of withholding of removal and CAT relief is not supported by

substantial evidence.

       The BIA’s dismissal of Oppier’s untimely asylum application is supported

by substantial evidence because Oppier failed to demonstrate changed

circumstances “materially affecting [her] eligibility for asylum.” Singh v. Holder,

656 F.3d 1047, 1052 (9th Cir. 2011) (citations omitted); see also Ramadan v.

Gonzales, 479 F.3d 646, 658 (9th Cir. 2007) (“The record . . . does not compel the

conclusion that [Oppier] showed changed circumstances to excuse the late filing of

her asylum application. . . .”).

       The BIA’s denial of withholding of removal was also supported by

substantial evidence, as Oppier failed to demonstrate that her harassment in

Indonesia rose to the level of past persecution and “that she will more likely than

not be singled out individually for persecution on account of a protected ground. . .

.” Tampubolon v. Holder, 610 F.3d 1056, 1062 n.5 (9th Cir. 2010), as amended;

see also Wakkary v. Holder, 558 F.3d 1049, 1060 (9th Cir. 2009) (holding that

substantial evidence supported rejection of past persecution claim because

petitioner failed to demonstrate “a pattern of persecution closely tied to . . . [the

petitioner]”) (citation omitted).


                                            2
       Because Oppier failed to present any evidence that it was more likely than

not that she would be tortured in Indonesia, Oppier’s CAT claim fails. See

Alphonsus v. Holder, 705 F.3d 1031, 1049 (9th Cir. 2013) (“To establish eligibility

under CAT, an alien must demonstrate that [she] will more likely than not be

tortured if removed to [her] home country. . . .”) (citations and internal quotation

marks omitted).

      PETITION DENIED.




                                           3